Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of November 18, 2021 has been received and entered.  With the entry of the amendment, claims 1-11 and 14 are canceled, claims 16-22 are withdrawn, and claims 12-13, 15 and 23 are pending for examination.
 
Election/Restrictions
Applicant’s election of Group II, claims 12-14, and the species of glycine in the reply filed on June 8, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Non-elected claims 1-11 have been canceled with the amendment of July 16, 2021.
Claims 16-22 are withdrawn as directed to different species of carboxylic acid than glycine.

Claim Interpretation
Noting applicant’s arguments of November 3, 2020 and the amendment to independent claim 12, the Examiner understands the electroless strike plating as claimed to be that directly performed without using a palladium catalyst and meeting the other requirements of the claims such as the thickness claimed.  If applicant Response to Arguments section below as to applicant’s arguments as to what is intended by electroless strike plating of November 18, 2021.

Claim Rejections - 35 USC § 112

The rejection of claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of November 18, 2021 clarifying the claim language.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bengston et al (US 5235139) in view of Mallory et al  (US 4407869).
Claim 12: Bengston teaches a method of forming a nickel film on a surface of a copper material, where the process includes forming a nickel film directly on a surface of a copper material by an electroless strike plating method not including a treatment with a palladium catalyst, using an electroless nickel strike plating solution (column 1, lines 50-60, column 4,lines 25-40, column 6, lines 20-30, note no catalytic activation needed for the plating using the nickel-boron plating described, so no palladium catalyst needed, and note figure 1C, with nickel-boron layer 24 directly on copper layer 16—note column 5,lines 50-55, column 6,lines 50-55). It is indicated that the solution can be aqueous and contain a nickel salt, such as chloride, sulfate or the like (column 6, lines 15-40, where the nickel chloride and nickel sulfate, for example, would be understood to be water soluble as materials indicated by applicant as water soluble). The solution can 
Bengston does not specifically teach the specific concentration of nickel, or the additional use of carboxylic acid in the plating solution. Bengston does describe that electroless nickel-boron baths are well known in the art (column 6, lines 25-30) and in its Example even uses a commercial solution (column 8, lines 50-55), and also notes the deposits can contain 0.1 to 6 wt% boron (column 6, lines 35-45).
Mallory further describes how electroless nickel-boron baths can be provided which deposit a relatively high percentage of boron (column 1, lines 5-15).  The baths can include bath soluble nickel salts such as sulfates or chlorides (column 3, lines 15-20),  where the nickel amount can be provided at conventional amounts of 0.001 to 0.5 mol/l (where the Examiner takes Official Notice that nickel has a molecular weight of about 58.7 g/mol, as applicant has not traversed this position from the Office Action of August 18, 2021, it is understood to be agreed to), so 0.001 to 0.5 mol/l gives about 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengston to use  carboxylic acid in the plating solution and also use about 0.587  g/l of nickel in the plating solution, and to not have any boric acid as suggested by Mallory with an expectation of providing a predictably acceptable nickel-boron containing plating solution for use that can provide boron amounts in the range as taught by Bengston, since Bengston indicates using nickel-boron plating solutions for the nickel strike plating, and where resulting boron content of the coating can be 0.1 to 6 wt% boron and does not indicate boric acid required in the plating solution, and Mallory provides conventional amounts of nickel  and conventional use of carboxylic acid in such plating solutions as discussed above that prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). And, as well, as discussed for claim 13 below, the use of a pH of 6, for example, would be suggested and also a temperature in the claimed range, also giving the same conditions claimed. 
Applicant has provided test results and argued that there would be criticality for the nickel amount and thickness amount, however, as discussed above, Bengston would suggest a specific thickness from the example in the claimed thickness range, and Mallory would suggest a specific amount of nickel from the example in the claimed range, and therefore, even with a showing of criticality for the ranges, the prior art would suggest to use values in the claimed range.
Claim 13: As to the pH of the plating solution, Bengston notes pH from about 4 to about 6 (column 6, lines 30-35, overlapping the claimed range) and a temperature of 75 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Claims 15, 23: Mallory exemplifies carboxylic acids of citric acid (a hydroxytricarboxylic acid) and lactic acid (a hydroxydicarboxylic acid) (note column 5, lines 25-25), and also teaches the use of amino acid, such as glycine (column 3, lines 40-50), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengston in view of Mallory to use one or more of these carboxylic acids with an expectation of predictably acceptable results as suggested carboxylic acids to use, therefore providing for claim 15 the suggested use of glycine, citric acid and/or lactic acid, for example, and for claim 23 the suggested use of glycine.

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bengston et al (US 5235139) in view of Feldstein (US 4181760).
Claim 12: Bengston teaches a method of forming a nickel film on a surface of a copper material, where the process includes forming a nickel film directly on a surface of a copper material by an electroless strike plating method not including a treatment with a palladium catalyst, using an electroless nickel strike plating solution (column 1, lines 50-60, column 4,lines 25-40, column 6, lines 20-30, note no catalytic activation needed for the plating using the nickel-boron plating described, so no palladium catalyst needed, and note figure 1C, with nickel-boron layer 24 directly on copper layer 16—note column 5,lines 50-55, column 6,lines 50-55). It is indicated that the solution can be aqueous and contain a nickel salt, such as chloride, sulfate or the like (column 6, lines 15-40, where the nickel chloride and nickel sulfate, for example, would be understood to be water soluble as materials indicated by applicant as water soluble). The solution can also contain reducing agent using dimethylamine borane (DMAB), for example (column 6, lines 15-40).  The nickel strike plating film can have a thickness of about 0.1 to 1 micron, overlapping the claimed range (column 4, lines 25-35, column 6, lines 50-55).  Bengston further describes that the thickness of the nickel-boron strike coating thickness can be about 4 microinches, about 0.102 micron thick, in the claimed range (column 8, lines 50-60, Example).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention from the teaching of Bengston to use 0.102 micron thick as the thickness of the strike plating as a thickness specifically taught as usable by Bengston.  Furthermore, since the thickness would indicated to be the specific thickness, the thickness would be provided or at least 
Bengston does not specifically teach the specific concentration of nickel, or the additional use of carboxylic acid in the plating solution. Bengston does describe that electroless nickel-boron baths are well known in the art (column 6, lines 25-30) and in its Example even uses a commercial solution (column 8, lines 50-55).
Feldstein describes how a surface can be provided with metal ions such as copper, and then the surface treated with promoter composition with metal ions that can be nickel ions and a reducing agent that interacts with the metal ions of the substrate and also reduces the ions in the promoter solution (which gives a developed substrate, so promoter also developer solution), and then further electrolessly plates the substrate, such as with nickel, where the developer solution deposits a thin layer on the surface of the substrate of less than or somewhat thicker than 1000 angstroms (o.1 micron) (column 4, lines 5-68, column 5, lines 65), where the reducing agent in the promoter/developer can be DMAB (column 4, lines 50-68), and therefore the promoter/developer solution can be considered as providing an electroless nickel strike plating that can be nickel-boron over a copper application before further nickel electroless plating in a thickness similar to that of Bengston.  It is noted that electroless baths can contain metal ions from the salts of the metal, such as sulfate salts, and complexing agents are commonly present such as citrate (column 5, lines 50-65).  Feldstein further provides an example with copper material on a substrate, where a developer solution with nickel salt, DMAB and citric acid, at a pH of 7.8, in the claimed range of claim 13 and temperature of 37 degrees C, in the claimed range of claim 13 is used to provide an intensified developed substrate (coated), and with no boric acid 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengston to use  carboxylic acid of  citric acid in the plating solution and also use about 0.28  g/l of nickel in the plating solution, and to not have any boric acid as suggested by Feldstein with an expectation of providing a predictably acceptable nickel-boron containing plating solution for use, since Bengston indicates using nickel-boron plating solutions for the nickel strike plating, and does not indicate boric acid required in the plating solution, and Feldstein provides conventional amounts of nickel  and conventional use of carboxylic acid of citric acid in a similar plating solutions without a requirement of boric acid that acts as strike plating for nickel electroless plating as discussed above, and where Feldstein gives a specific description of how 0.28 g/l of nickel can be used in such a plating bath, and thus suggesting to use that taught acceptable amount of nickel from the use of the soluble nickel material, and indicates thicknesses similar to Bengston can be provided. It would be expected that the nickel-boron strike layer would be provided as uniform from the desired coating thickness of Bengston, and as well, since the same plating materials as claimed are provided, with the same amount of nickel, the same use of prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Applicant has provided test results and argued that there would be criticality for the nickel amount and thickness amount, however, as discussed above, Bengston would suggest a specific thickness from the example in the claimed thickness range, and Feldstein would suggest a specific amount of nickel from the example in the claimed range, and therefore, even with a showing of criticality for the ranges, the prior art would suggest to use values in the claimed range.
Claim 13: As to the pH of the plating solution, Bengston notes pH from about 4 to about 6 (column 6, lines 30-35, overlapping the claimed range) and a temperature of 75 to about 260 degrees F (about 24 to 71 degrees C), overlapping the claimed range (column 6, lines 30-40) and Feldstein notes can have a pH adjusted to 7.8, in the claimed range and a temperature of the bath maintained at 37 degrees C, in the claimed range and the range teachings of Bengston (column 8, lines 10-15).  As to the precise amount temperatures and pH to use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the suggested pH and temperature of Feldstein as taught pH and temperature to use and adjust conditions so as to provide such pH and temperature. 
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bengston in view of Feldstein as applied to claims 12-13 and 15 above, and further in view of Mallory et al (US 4407869).
Claim 23, as to the carboxylic acid of the amino acid of glycine, Feldstein describes using citric acid (column 8, lines 10-20).  Mallory further describes how when providing an electroless plating solution with nickel salt and DMAB reducing agent (abstract, column 3, lines 1-20), complexing agents in the form of carboxylic acids such as citric acid or glycine can be conventionally provided (column 3, lines 25-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengston in view of Feldstein to use glycine as a replacement for citric acid as suggested by Mallory with an expectation of predictably acceptable results, since Feldstein would indicate that the developer solution would also be an electroless nickel plating (noting the reducing with reducing agent as discussed for claim 12), and Mallory would indicate when electroless plating with materials as described by Feldstein, glycine can be used as a complexing agent as well as citric acid.

Terminal Disclaimer
The terminal disclaimer filed on October 16, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the any patent granted on Application Number 16/485,543 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The provisional rejection of claims 12-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/485,543 (hereinafter ‘543) is withdrawn due to the acceptable terminal disclaimer filed as to this application as discussed in the Terminal Disclaimer section above.

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered. 
Applicant has argued that as to the 35 USC 103 rejections using Bengston in view of Mallory or Feldstein, that while the Examiner suggests that one would use an exemplified concentration of either Mallory or Feldstein as to the concentration of nickel, the applicant disagrees with this position as this rejection would already be overcome the  by the showing of unexpectedly superior results associated with the claimed range noting the Declaration that was provided as to this issue, and while the Examiner has pointed to secondary references that happen to exemplify only one claimed recitation that happened to fall in the claimed range, the references equally teach recitations outside the claimed range, and neither Mallory or Feldstein prompt one of skill to expect any particular result through the claimed ranges but not outside the claimed ranges.
The Examiner has reviewed this argument, however, the rejection is maintained.  While applicant has provided a showing of their range having unexpectedly superior  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)), indicating how even when ranges are claimed, only one point or example in the range needs to be provided for a rejection. Therefore, the issue of showing criticality for the ranges does not apply, because the rejection actually indicates to use a value within the claimed range.
Furthermore, applicant has argued that Feldstein does not appear to be directed to strike plating methods, arguing that the present invention provides a nickel plating film that gives excellent barrier performance,  and is uniform and dense, and further that “electroless strike plating” means more than merely a plating performed without using palladium catalyst, but rather the intended meaning is placement of a thin nickel plating on a non-catalyst surface, and further that in the art it means that the film thickness of the plating film is very thin, and is not meant to refer to an requirement of addition of palladium catalyst, and those skilled in the art easily understand the meaning of the term.  It is also argued that the problem to be solved as in 0009 of the original specification and solved to provide the electroless nickel strike plating as in 0010 of the original specification, giving a plating with virtually no non-deposition superfine areas, giving the benefits described and the superior results are demonstrated in the Declaration for the thickness and concentration range, while the cited references 
The Examiner has further reviewed these arguments, however, the rejections are maintained. Firstly, the primary reference to Bengston shows providing an electroless nickel strike plating of a nickel-boron plating, on copper, without palladium catalyst, and also with a thin coating to the extent claimed, so would provide a nickel strike coating either an electroless nickel plating without needing palladium catalyst, or as a thin electroless nickel plating in the thickness range claimed.  Bengston indicates electroless nickel boron baths are well known in the art and even describes the Example of using a commercial solution.   Feldstein further describes how a promoter/developer solution that deposits a thin layer of nickel overlapping the range claimed and on the order of that of Bengston can be provided by depositing nickel from a solution using a reducing agent of DMAB, for example (similarly as in Bengston), and then further nickel plated, so giving the features of an electroless nickel strike plating, with an example bath of nickel salt, DMAB, and citric acid, with pH and temperature in the claimed range of claim 13 to deposit on copper (and as well there is no palladium catalyst described).   This would therefore be understood to provide a plating as of a nickel strike plating.   While specifically special barrier coating performance, etc. is not singled out as occurring from the combination of  Bengston and Mallory or Feldstein with values in the claimed range, as discussed in the rejections above, there is still a valid motivation to use conditions from Mallory or Feldstein to provide a predictably acceptable amount of nickel to use in a bath for the nickel strike plating, where the actual examples give amounts known to work, so suggested amounts to use.  As to the meaning of “electroless strike plating” at page 7 of the Remarks, applicant refers to an intended meaning of Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Also note that Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718